Case 2:21-cv-14223-JEM Document 12 Entered on FLSD Docket 07/08/2021 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 21-14223-CIV-MARTINEZ/MAYNARD

  MAIKEL CASTILLO SANCHEZ,

         Plaintiff,

  v.

  ABC PROFESSIONAL TREE SERVICES,
  INC.,

         Defendant.
  _                                             /

                        ORDER SETTING DISCOVERY PROCEDURES

         This matter is before this Court sua sponte. The Honorable Jose E. Martinez, United States

  District Judge, has referred discovery matters in this case to the undersigned United States

  Magistrate Judge. See 28 U.S.C. § 636(b); see also S.D. Fla. L.R. Mag. R. 1. In order to efficiently

  resolve discovery disputes, the parties are hereby notified that the following rules apply to

  discovery procedures before this Court. These procedures do not apply to any discovery motion

  currently pending before the undersigned but shall apply to any discovery motion filed after the

  date of this Order. These procedures are designed to assist the parties and Court in working

  together to timely resolve discovery disputes without undue delay and unnecessary expense. This

  Court may decline to consider a motion or response which does not comply with these procedures.

         I.      PROCEDURES FOR DISCOVERY DISPUTES

         A.      Pre-hearing Communication. If a discovery dispute arises, counsel must actually

  speak to one another (in person or via telephone) and engage in reasonable compromise in a

  genuine effort to resolve their discovery disputes before seeking Court intervention. The Court

  expects all parties to act courteously and professionally in the resolution of discovery disputes in
Case 2:21-cv-14223-JEM Document 12 Entered on FLSD Docket 07/08/2021 Page 2 of 6




  an attempt to resolve the discovery issue prior to setting a hearing. Even after a motion is filed or

  hearing is set, the parties are encouraged to continue to pursue settlement of any disputed discovery

  matters. If those efforts are successful, counsel should contact Judge Maynard’s chambers as soon

  as practicable so that the hearing can be timely canceled. Alternatively, if the parties resolve some,

  but not all, of their issues before the hearing, counsel shall timely contact chambers to relay which

  issues are no longer in dispute.

         B.      Discovery Motions. If, after conferring, the parties are unable to resolve their

  discovery disputes without Court intervention, the moving party shall file a motion, no more than

  five (5) pages in length. The moving party may attach as exhibits to the motion materials relevant

  to the discovery dispute. For example, if the dispute concerns interrogatories, the interrogatory

  responses (which restate the interrogatories) shall be filed, with an indication of which

  interrogatories remain in dispute. Because the parties may attach relevant discovery to the motion,

  compliance with S.D. Fla. L.R. 26.1(h)(2) or (3) is not required. The movant shall include in the

  motion a certificate of good faith that complies with S.D. Fla. L.R. 7.1(a)(3).       The opposing

  party shall file a response to the discovery motion within five (5) days of receipt of the motion.

  The response shall be no more than five (5) pages in length. The responding party may attach

  as exhibits materials relevant to the discovery dispute as outlined above. No replies are permitted

  unless ordered by the Court.

         If the Court determines that a discovery hearing on the motion is necessary, chambers will

  set a hearing date and time.

         These procedures do not relieve parties of the requirements of any Federal Rule of Civil

  Procedure or Local Rule except as noted above.




                                                 2 of 6
Case 2:21-cv-14223-JEM Document 12 Entered on FLSD Docket 07/08/2021 Page 3 of 6




         C.      Expenses (Including Attorney’s Fees) and Sanctions. This Court reminds the

  parties and counsel that Federal Rule of Civil Procedure 37(a)(5) requires courts to award

  expenses, including fees, unless an exception (such as the existence of a substantially justified,

  albeit losing, discovery position) applies to the discovery dispute and ruling.

         The Court expects all parties to act courteously and professionally in the resolution of their

  discovery dispute. The Court may impose appropriate sanctions upon a finding of failure to

  comply with this Order or other discovery misconduct.

         II.     SCOPE OF DISCOVERY AND OBJECTIONS

         A.      Rule 26(b)(1). Federal Rule of Civil Procedure 26(b)(1), as amended on December

  1, 2015, defines the scope of permissible discovery as follows:

         Unless otherwise limited by court order, the scope of discovery is as follows:
         Parties may obtain discovery regarding any nonprivileged matter that is relevant to
         any party’s claim or defense and proportional to the needs of the case,
         considering the importance of the issues at stake in the action, the amount in
         controversy, the parties’ relative access to relevant information, the parties’
         resources, the importance of the discovery in resolving the issues, and whether the
         burden or expense of the proposed discovery outweighs its likely benefit.
         Information within the scope of discovery need not be admissible in evidence to be
         discoverable.

  Therefore, an objection that a discovery request is not reasonably calculated to lead to admissible

  evidence is based upon an outdated discovery standard. Such an objection is meaningless and will

  be found meritless by this Court. An objection based on relevance or proportionality must include

  a specific explanation describing why the requested discovery lacks relevance and/or why the

  requested discovery is disproportionate in light of the factors set out in Rule 26(b)(1).

         B.      Boilerplate or General Objections. The parties shall not make nonspecific,

  boilerplate objections. See, e.g., Local Rule 26.1(e)(2)(A) (“Where an objection is made to any

  interrogatory or subpart thereof or to any production request under Federal Rule of Civil Procedure



                                                 3 of 6
Case 2:21-cv-14223-JEM Document 12 Entered on FLSD Docket 07/08/2021 Page 4 of 6




  34, the objection shall state with specificity all grounds.”). The parties also shall not make General

  Objections that are not tied to a particular discovery request. Such objections are meaningless and

  will be found meritless by this Court.

         C.      Vague, Overly Broad, and Unduly Burdensome. Objections that state that a

  discovery request is “vague, overly broad, or unduly burdensome” are, standing alone,

  meaningless, and will be found meritless by this Court. A party objecting on these grounds must

  explain the specific and particular way in which the request is vague, overly broad or unduly

  burdensome. See Fed. R. Civ. P. 33(b)(4) and 34(b)(2)(B). In addition, claims of undue burden

  should be supported by a statement (generally an affidavit) with specific information

  demonstrating how the request is overly burdensome. See, e.g., Sallah v. Worldwide Clearing

  LLC, 855 F. Supp.2d 1364, 1376 (S.D. Fla. 2012). If a party believes that a request or a term is

  vague, that party shall attempt to obtain clarification from opposing counsel prior to objecting on

  vagueness grounds. If the objecting party asserts that the request seeks materials that are not

  relevant, the objection should say so and explain why. Alternatively, if the objector asserts that

  the request seeks materials that are relevant, but excessive or cumulative, the objection should state

  that the request is disproportionate and explain why.

         If a party believes a discovery request seeks information that is irrelevant, unduly broad,

  burdensome, or disproportionate, that party shall confer in good faith with opposing counsel to

  narrow the scope of the request before asserting these objections. That party shall also provide

  discovery as to those matters for which the scope or burden is not contested. For example, if there

  is an objection based upon the scope of the request, such as time frame or geographic location,

  discovery should be provided as to the time period or locations that are not disputed. Thus, if

  discovery is sought nationwide for a ten-year period, and the responding party objects on the



                                                 4 of 6
Case 2:21-cv-14223-JEM Document 12 Entered on FLSD Docket 07/08/2021 Page 5 of 6




  grounds that only a five-year period limited to activities in the State of Florida is appropriate, the

  responding party shall provide responsive discovery falling within the five-year period as to the

  State of Florida.

         D.      Formulaic Objections Followed by an Answer. The parties shall not recite a

  formulaic objection followed by an answer to the request. It has become common practice for a

  party to object on the basis of any of the above reasons, and then state, “notwithstanding the

  above,” the party will respond to the discovery request, subject to or without waiving such

  objection. This type of objection and answer preserves nothing and serves only to waste the time

  and resources of the parties and this Court. Further, such practice leaves the requesting party

  uncertain as to whether the question actually has been fully answered or whether only a portion of

  the question has been answered. See ABA Civil Discovery Standards at 18-19 (2004), available

  at    http://www.americanbar.org/content/dam/aba/administrative/litigation/litigation-aba-2004-

  civil-discovery-standards.authcheckdam.pdf.

         E.      Objections Based Upon Privilege. Generalized objections asserting attorney-

  client privilege or work-product doctrine also do not comply with the Local Rules. S.D. Fla. L.R.

  26.1(e)(2)(B) requires that objections based upon privilege identify the specific nature of the

  privilege being asserted, as well as, inter alia, the nature and subject matter of the communication

  at issue and the sender and receiver of the communication and their relationship to each other. The

  parties are instructed to carefully review this rule and to refrain from general non-specific privilege

  objections. If a general objection of privilege is made without attaching a proper privilege log, the

  objection of privilege may be deemed to have been waived.




                                                  5 of 6
Case 2:21-cv-14223-JEM Document 12 Entered on FLSD Docket 07/08/2021 Page 6 of 6




        DONE AND ORDERED in Chambers at Fort Pierce, Florida, this 7th day of July, 2021.



                                                   ___________________________________
                                                   SHANIEK M. MAYNARD
                                                   UNITED STATES MAGISTRATE JUDGE




                                          6 of 6
